Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 10, 2017

                                      No. 04-16-00644-CV

                 UTILITY TRAILER SALES SOUTHEAST TEXAS, INC.,
                                   Appellant

                                                v.

                            Hector L. LOZANO and Mary E. Short,
                                         Appellee

                  From the 341st Judicial District Court, Webb County, Texas
                             Trial Court No. 2015CVT003881 D3
                     Honorable Rebecca Ramirez Palomo, Judge Presiding


                                         ORDER

Sitting:       Sandee Bryan Marion, Chief Justice
               Marialyn Barnard, Justice
               Irene Rios, Justice

       Appellees’ motion for rehearing was due August 3, 2017. Appellees’ filed an unopposed
motion for extension of time asking for an additional seven days in which to file their motion for
rehearing. After review, we GRANT appellees’ motion and ORDER appellees to file their
motion for rehearing, if any, on or before August 10, 2017.


                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of August, 2017.

                                                     ___________________________________
                                                     Luz Estrada
                                                     Chief Deputy Clerk